EXHIBIT 10.1

 

OCCIDENTAL PETROLEUM CORPORATION

2005 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD

FOR NON-EMPLOYEE DIRECTORS

GRANT AGREEMENT

 

Name of Grantee:

   

Date of Grant:

   

Number of Shares of Restricted Stock:

 

 

 

Agreement (this “Agreement”) made as of the Date of Grant between OCCIDENTAL
PETROLEUM CORPORATION, a Delaware corporation ("Occidental" or the "Company"),
and the Eligible Person receiving this Award (the “Grantee”).

1.          Grant of Restricted Stock. In accordance with this Agreement and the
Occidental Petroleum Corporation 2005 Long-Term Incentive Plan, as amended from
time to time (the "Plan"), Occidental hereby grants to the Grantee as of the
Date of Grant, the number of shares of Restricted Stock set forth above. The
Restricted Stock shall be fully paid and nonassessable and shall be represented
by a book-entry account registered in the name of the Grantee with Occidental’s
registrar and stock transfer agent that will be subject to the restrictions
hereinafter set forth until those shares have become transferable in accordance
with Section 2.

2.          Restrictions on Transfer of Restricted Stock. The shares of
Restricted Stock may not be transferred, sold, pledged, exchanged, assigned or
otherwise encumbered or disposed of by the Grantee, except to Occidental, until
the day following the date that the Grantee ceases serving as a member of the
Board of Directors of the Company; provided, however, that the Grantee may
designate from time to time any beneficiary or beneficiaries to whom any shares
of Restricted Stock and any cash amounts are to be paid in case of the Grantee's
death before receipt of such Restricted Stock and cash. If a written beneficiary
designation is not on file with Occidental at the time of the Grantee's death,
the Grantee's interest in the Restricted Stock will be transferred by will or
the laws of descent and distribution. Any purported transfer, encumbrance or
other disposition of the Restricted Stock that is in violation of this Section 2
shall be null and void, and the other party to any such purported transaction
shall not obtain any rights to or interest in the Restricted Stock.

3.          Vesting of Restricted Stock. The Restricted Stock shall be fully
vested and nonforfeitable as of the Date of Grant.

4.          Dividend, Voting and Other Rights. Except as otherwise provided
herein, the Grantee shall have all of the rights of a stockholder with respect
to the shares of Restricted Stock, including the right to vote such shares and
receive any dividends that may be paid thereon; provided, however, that any
additional shares of Common Stock or other securities that the Grantee may
become entitled to receive pursuant to a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, separation or
reorganization or any other change in the capital structure of Occidental shall
be subject to the same restrictions as the shares of Restricted Stock.

 



5.          Retention as Director. Nothing contained in this Agreement shall
interfere with or limit in any way the right of the stockholders of Occidental
to remove the Grantee from the Board pursuant to the by-laws of Occidental, nor
confer upon any Grantee any right to continue in the service of Occidental as a
member of the Board.

6.          Taxes and Withholding. The Grantee is responsible for any federal,
state, local or foreign tax, including income tax, social insurance, payroll
tax, payment on account or other tax-related withholding with respect to the
grant of Restricted Stock (including the grant, the vesting, the receipt of
Common Shares, the sale of Common Shares and the receipt of dividends, if any).
The Company does not guarantee any particular tax treatment or results in
connection with the grant or vesting of the Restricted Stock or the payment of
dividends.

7.          Compliance with Law. The Company will make reasonable efforts to
comply with all applicable federal, state and foreign securities laws; however,
the Company will not issue any Common Shares or other securities pursuant to
this Agreement if their issuance would result in a violation of any such law by
the Company.

8.          Adjustments. The number or kind of shares of stock covered by this
Restricted Stock award may be adjusted as the Administrator determines pursuant
to Section 7.2 of the Plan in order to prevent dilution or expansion of the
Grantee's rights under this Agreement as a result of events such as stock
dividends, stock splits, or other change in the capital structure of Occidental,
or any merger, consolidation, spin-off, liquidation or other corporate
transaction or event having a similar effect. If any such adjustment occurs, the
Company will give the Grantee written notice of the adjustment containing an
explanation of the nature of the adjustment.

9.          Amendments. The Plan may be modified, amended, suspended or
terminated by the Company at any time, as provided in the Plan. Any amendment to
the Plan will be deemed to be an amendment to this Agreement to the extent it is
applicable to this Agreement; however, except to the extent necessary to comply
with applicable law, no amendment will adversely affect the rights of the
Grantee under this Agreement without the Grantee's consent.

10.        Severability. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, the invalidated
provisions shall be deemed to be separable from the other provisions of this
Agreement, and the remaining provisions of this Agreement will continue to be
valid and fully enforceable.

11.        Relation to Plan; Interpretation. This Agreement is subject to the
terms and conditions of the Plan. In the event of any inconsistent provisions
between this Agreement and the Plan, the provisions of the Plan control.
Capitalized terms used in this Agreement without definitions have the meanings
assigned to them in the Plan. References to Sections are to Sections of this
Agreement unless otherwise noted.

12.        Successors and Assigns. Subject to Sections 2 and 3, the provisions
of this Agreement shall be for the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

13.        Governing Law. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of this Agreement.

 

2

 



14.        Notices. Any notice to the Company provided for in this Agreement
will be given to its Secretary at 10889 Wilshire Boulevard, Los Angeles,
California 90024, and any notice to the Grantee will be addressed to the Grantee
at his or her address currently on file with the Company. Any written notice
will be deemed to be duly given when received if delivered personally or by
courier service or sent by telecopy, e-mail, or the United States mail, first
class registered mail, postage and fees prepaid, and addressed as provided in
this paragraph. Any party may change the address to which notices are to be
given by written notice to the other party as specified in the preceding
sentence.

15.        Privacy Rights. By accepting this award, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company and its affiliates for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan. The Company holds or may receive from any agent designated by the Company
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Occidental, details of this
Restricted Stock award or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in the Grantee’s favor, for
the purpose of implementing, administering and managing the Plan, including
complying with applicable tax and securities laws (“Data”). Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan. These recipients may be located in the Grantee’s
country or elsewhere, and may have different data privacy laws and protections
than the Grantee’s country. By accepting this Agreement, the Grantee authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes described above. The Grantee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Administrator in writing. Refusing or withdrawing consent may affect the
Grantee’s ability to participate in the Plan.

16.        Electronic Delivery. The Company may, in its sole discretion, decide
to deliver any documents related to this Restricted Stock award granted under
the Plan or future awards that may be granted under the Plan (if any) by
electronic means or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

17.        Grantee’s Representations and Releases. By accepting this award, the
Grantee acknowledges that the Grantee has read this Agreement and understands
that the future value of any Common shares issued pursuant to this Restricted
Stock award cannot be predicted and Occidental does not assume liability in the
event such Common Shares have no value in the future; and the Grantee will be
solely responsible for the payment or nonpayment of taxes imposed or threatened
to be imposed by any authority of any jurisdiction.

 

In consideration of the grant of this Restricted Stock award, no claim or
entitlement to compensation or damages shall arise from termination of this
Restricted Stock award or diminution in value of this Restricted Stock award or
Common Shares issued pursuant

 

3

 



to this Restricted Stock award resulting from termination of the Grantee’s
service as a member of the Board and the Grantee irrevocably releases the
Company from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting this Agreement, the Grantee shall be deemed irrevocably to
have waived his or her entitlement to pursue such claim.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

By:

 

 

 

 

The undersigned Grantee hereby (i) acknowledges receipt of an executed original
of this Agreement and a copy of the Memorandum, dated ___________, and (ii)
accepts the right to receive the Common Stock or other securities covered
hereby, subject to the terms and conditions of the Plan and the terms and
conditions hereinabove set forth.

 

 

Grantee

 

Date:

 

 

 

 

 

4

 

 

 